DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 (this claims is directed to the non-elected embodiment of Sub-species II of Sub-Group A) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021 and 07/16/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least one contact panel defines at least one opening configured to permit the flow of fluid therethrough” (see claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 7, the phrases “a hoop defining a transverse plane” renders the claim vague and indefinite since it is unclear relative to what other structure the plane defined by the hoop is transverse with respect to.
In regard to claim 7, line 8, the term “the at least one contact panels” lacks antecedent basis since the term “at least one contact panel” was previously and initially recited.
In regard to claim 25, the term “the contact panel” lacks positive antecedent basis.  The terms “a contact panel” were initially recited in claims 23-24 and that claim 25 does not depend from either of these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GB 2,432,502 to Middleton.
Middleton discloses a fishing device comprising a basket (12, 14) configured to receive and hold an object (fish); and a handle (20, 40) attached to the basket, wherein the basket comprises a hoop (12) defining a transverse plane (majority of 12 lies in a transverse plane; see Figs. 2-3); and a net (14) attached to the hoop, the net having a bottom portion (64) that is substantially parallel with the transverse plane (see Fig. 2), the net including a pattern that minimizes fluid resistance (portions of the mesh of net 14 that are oriented in the longitudinal direction of net 14 such that they are parallel to the usage direction shown from left to right in Fig. 1), the net comprising a front portion (62 of 60 in Fig. 1 or 2) and a rear portion (left portion of 60 in Fig. 1 or 2), wherein the front portion of the net forms an angle of from about 15 degrees to about 75 degrees with respect to the transverse plane (about 75 degrees in Fig. 2).
In regard to claim 2, Middleton discloses a pole (24).
In regard to claims 4-5, Middleton discloses wherein the net comprises at least one panel (60) having a wave pattern (60 have overall slight curvature and its mesh members are curved in Fig. 1), wherein the at least one panel having the wave pattern comprises a pair of side panels of the net (60 on opposing sides of 14).
In regard to claim 21, Middleton discloses wherein the rear portion of the net forms an angle of from about 75 degrees to about 135 degrees (about 80 degrees; see Fig. 2) with respect to the transverse plane.
Claim(s) 7, 28, 29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grim 4,063,380.
Grim discloses a fishing device, comprising a basket (11) configured to receive and hold an object (fish); and a handle (19) attached to the basket (see Fig. 1), wherein the basket comprises:  a hoop (13) defining a transverse plane (see Fig. 1); a net (23) attached to the hoop, the net including a pattern that minimizes fluid resistance (permeable portion 23); and at least one contact panel (25), wherein one or more of the at least one contact panels (25) is coupled to a front portion of the net (see Fig. 1 wherein 25 is at the front portion of the net), wherein the at least one contact panel is formed from a different material (non-permeable portion 25 is generally constituted of a water impervious material such as sailcloth, rip-stop nylon or canvas or any suitable water retaining material) or has a different pattern than the net (permeable portion 23 generally constituted of a natural or synthetic material woven in mesh form).
In regard to claim 28, Grim discloses wherein the at least one contact panel (25) is formed from a hook-resistant material (non-permeable portion 25 is generally constituted of a water impervious material such as sailcloth, rip-stop nylon or canvas or any suitable water retaining material).
In regard to claim 29, Grim discloses wherein the net is made from mesh (permeable portion 23 generally constituted of a natural or synthetic material woven in mesh form) and the at least one contact panel is not made from mesh (non-permeable portion 25 is generally constituted of a water impervious material such as sailcloth, rip-stop nylon or canvas or any suitable water retaining material).
In regard to claim 31, Grim discloses wherein the contact panel (25) coupled to the front portion of the net forms an angle of from about 15 degrees to about 75 degrees (about 60 degrees) with respect to the transverse plane (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grim 4,063,380 in view of JP 2014-193130 to Ogino.
Grim does not disclose wherein the hoop comprises a channel that receives and holds a net fasteners that is attached to or formed as part of a top portion of the net to fasten the net to the hoop.  Ogino discloses wherein the hoop comprises a channel (11-12 of 10) that receives and holds a net fastener (30, 30A, 30C) that is attached to or formed as part of a top portion of the net (21 of 20) to fasten the net to the hoop (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the fishing device of Grim such that the hoop comprises a channel that receives and holds a net fastener that is attached to or formed as part of a top portion of the net to fasten the net to the hoop in view of Ogino so as to provide a detachable means for attaching the net to the hoop so that the net may be easily replaced when the net is worn or torn.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,432,502 to Middleton in view of GB 2433186 to Logan et al. or Cline 4,653,214.
Middleton discloses wherein the angle formed from the front portion of the net with respect to the transverse plane is about 75 degrees (see Fig. 2), but does not disclose wherein the angle formed from the front portion of the net with respect to the transverse plane is from about 30 degrees to about 60 degrees.  Logan et al. and Cline disclose wherein the angle formed from the front portion of the net (rightmost occurrence of 6 in Figs. 2 & 4 OR 26) with respect to the transverse plane (plane defined by frame of 8 to which plurality of connecting points 1 are joined OR plane defined by majority of frame 14 including 14a, 14b, 14d) is from about 30 degrees to about 60 degrees (about 55 degrees; see Fig. 2 OR about 45 degrees; Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the front portion of the net of Middleton such that the angle formed from the front portion of the net with respect to the transverse plane is from about 30 degrees to about 60 degrees in view of Logan et al. in order to provide a smoother transition as the fish enters the net to be supported and guided by a greater surface area of the front portion of the net when the net is held at an angle to either the surface of the water or the bottom of the body of water.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,432,502 to Middleton in view of Grim 4,063,380 or GB 2433186 to Logan et al. or Collins 2,253,688.
Middleton does not disclose wherein at least one of the front portion and the rear portion include a contact panel or wherein the front portion includes a contact panel or wherein the contact panel is formed from a different material or has a different pattern than the net.  Grim, Logan et al., and Collins disclose wherein at least one of the front portion and the rear portion include a contact panel (25 at front portion of 23 in Figs. 1, 2, 6C-D of Grim; 6 in Figs. 1-4 of Logan et al.; 5 at front and rear [left and right in Fig. 1] of Collins), wherein the front portion includes a contact panel (25 of Grim at front portion in Figs. 1, 2, 6C-E or at rear portion in Fig. 6B; rightmost 6 in in Fig. 2 of Logan et al.; leftmost occurrence of 5 in Fig. 1 of Collins), wherein the contact panel is formed from a different material (non-permeable portion 25 of Grim is generally constituted of a water impervious material such as sailcloth, rip-stop nylon or canvas or any suitable water retaining material and permeable portion 23 generally constituted of a natural or synthetic material woven in mesh form; 6 of Logan et al. is a fish-safe material whereas base section 2 of netting material; 5 of Collins is made waterproofed fabric whereas 8 is made of mesh) or has a different pattern than the net.  It would have been obvious to one of ordinary skill in the art to modify the fishing device of Middleton such that at least one of the front portion and the rear portion include a contact panel, the front portion includes a contact panel, and the contact panel is formed from a different material or has a different pattern than the net in view of Grim, Logan et al. or Collins in order to provide a surface of the fishing device which does not damage the body of the fish when the fish is scooped into the basket so that the fish may be released unharmed after capture and increase the probability that the fish will survive upon return to its environment.
Claim(s) 26, 27, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grim 4,063,380 in view of GB 2433186 to Logan et al. or Collins 2,253,688.
Grim discloses wherein the at least one contact panel comprises a single contact panel (25) that is coupled to the front portion of the net (23) and a rear portion of the net (23; see Figs. 1, 2, 6B), but does not disclose wherein the at least one contact panel comprises two contact panels, wherein the first contact panel is coupled to the front portion of the net and the second contact panel is coupled to a rear portion of the net.  Logan et al. and Collins disclose wherein the at least one contact panel comprises two contact panels (three panels of 6 shown in Fig. 1 OR bottom portion 5 which is formed by segmental pieces of material having seams 6 by which they are connected), wherein the first contact panel is coupled to the front portion of the net (forward 6 with 3, 5 OR the segmental portion on a front portion of 5 to the left in Fig. 1) and the second contact panel (two of 6 divided by 4 OR the segmental portion on a rear portion of 5 to the right in Fig. 1) is coupled to a rear portion of the net.  It would have been obvious to one of ordinary skill in the art to modify the at least one contact panel of Grim such that the at least one contact panel comprises two contact panels, wherein the first contact panel is coupled to the front portion of the net and the second contact panel is coupled to a rear portion of the net in view of Logan et al. or Collins in order to provide a discrete panels for the at least one contact panel so that the panels coupled to the front and rear portions of the net may be independently replaced when it is necessary to repair or replace the at least one contact panel.
In regard to claim 27, Grim and Logan et al. or Collins disclose wherein the first contact panel generally opposes the second contact panel (see Figs. 1, 2, 6B of Grim; see Fig. 2 of Logan et al.; see Fig. 1 of Collins).
In regard to claim 32, Grim and Logan et al. or Collins disclose wherein the second contact panel (two of 6 divided by 4 of Logan et al.; the segmental portion on a rear portion of 5 to the right in Fig. 1 of Collins) forms an angle of from about 75 degrees to about 135 degrees with respect to the transverse plane (about 75 degrees in Fig. 2 of Grim).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grim 4,063,380 in view of JP 2001-204299 to Hosomi.
Grim does not disclose wherein the at least one contact panel defines at least one opening configured to permit the flow of fluid therethrough.  Hosomi and disclose wherein the at least one contact panel (S; see Figs. 4-5) defines at least one opening configured to permit the flow of fluid therethrough (small diameter yarn S is fine and softer and makes it possible to catch fish without damaging them).  It would have been obvious to one of ordinary skill in the art to modify the at least one contact panel of Grim such that the at least one contact panel defines at least one opening configured to permit the flow of fluid therethrough in view of Hosomi in order to allow the water to drain from the net to thereby reduce the weight of the net and fish when the user attempts to lift them from the water so as to reduce the strain upon the user during use.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grim 4,063,380 in view of Martin, Sr. 5,543,190 or Herrington 2,081,146 or Willener 6,073,382.
Grim does not disclose wherein the mesh comprises a plurality of ribs forming at least one mesh panel.  Ebata and Herrington and Willener disclose wherein the mesh (see Figs. 2-3 OR Fig. 1 OR see Fig. 14) comprises a plurality of ribs (rib cords 17 OR reinforcing stringers 23 OR reinforcing strips 524, 526) forming at least one mesh panel (side wall panels 14 & 16, top panel 18 OR 18, 19, or 20 OR 520, 522).  It would have been obvious to one of ordinary skill in the art to modify the mesh of Grim such that it comprises a plurality of ribs forming at least one mesh panel in view of Ebata, Herrington, or Willener in order to provide reinforcing structure to the at least one mesh panel so that it may withstand the loads presented by large fish or fish which move very violently once they are contained within the confines of the net so as to preserve the integrity of the basket.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA